Case 1:18-cv-02328-CMA-NYW Document126 Filed 02/03/20 USDC Colorado Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO wy Fy

 

Francis Schaeffer Cox, §
PLAINTIFF, §
§ YEE.
v. § Case No. 1:18- 8c “

§ ee
Maria Rensel, §
Bill Rensel, §
DEFENDANTS. §

REQUEST FOR ENTRY OF DEFAULT

Comes now Francis Schaeffer Cox acting Pro se and hereby requests the Clerk to enter a
default against the Defendant(s) Bill and Maria Rensel on the basis that the record in this case
demonstrates that there has been a failure to plead or otherwise defend as provided by Federal R.
Civ. P. 55(a) and further States the following:

1. Defendant(s) Bill and Maria Rensel! were both served with a Summons and a
complaint on May 13th, 2019 (ECF No. 88 page 3 of 7)

2. To this end, the time for the instant Defendant(s) to file respective answers and/or
responsive pleadings to the complaint was by Thursday July 4th 2019.

3. However, allowing three (3) days for mailing deems Defendants’ Answers/and/or

Responsive pleadings due and filed in the Clerk’s office no later than Monday, July 8th, 2019.

 

4. As of Thursday, July 11th, 2019, the date this request for entry of the default, no

answer (or motion to dismiss or motion for summary Judgement) has been filed by Bill or Maria

1 Plaintiff effectively served the original complaint upon Bill and Maria Rensel at their residence
by and through private individuals that personally knew them and me both personally. (ECF No.
88 page 4 of 7) This was done because both Bill and Maria Rensel had attempted to evade all
legal process servers for months. Thereafter “Maria Rensel” changed her name to “Maria
Patricia” and one can assume that is most likely an effort to evade service of process by the
plaintiff.

Page 1 of 2
Case 1:18-cv-02328-CMA-NYW Document 126 Filed 02/03/20 USDC Colorado Page 2 of 3

Rensel.

Wherefore, Plaintiff Francis Schaeffer Cox directs the Clerk to enter a default against

Defendant(s) Bill and Maria Rensel for want of Answer or other Defense.

Dated: [-|F-RO

 

VERIFICATION
I certify the foregoing is true and correct under the penalty of perjury pursuant to 28 USC § 1746
that I am over the age of 18 years, that I have personal knowledge of the facts stated herein, and

that I am fully competent to testify to those facts.

 

 

CERTIFICATE OF SERVICE

I hereby certify that on _{—l17--2©2_, I will send by first class mail or better, email, or send,
postage prepaid, the above Request for entry of Default-Via—-USPS—frst-chss ment to th
following: US$ Det. Cle sf Got Tecry Dok

qo | 1qru St, [even A 109 il4So Mas lborors h Deve

DeaveS Co BORG -37849
Bill and Maria Rensel

348 Minnie St.,

Fairbanks, Ak 99701

Reeagrk Mesé
Ale) Baral aoet’ Adz.

Fn srobanks, AK G4F¥049

Parker CO 80/38 -$378

Page 2 of 2
NAME: Fiares 5, COR
NUMBER: [66174 —aco6
“= Federal Correctional Institution

2

30
:U
O
W
oO
x
wo
oo

Case 1:18-cv-02328-CMA-NYW Document 126 Filed 02/03/20 USDC Colorado Page

/® Terre Haute, IN 47808

 

HOBo4—BeOoLTed

aca as ae An, # ee
TAMOEANAPO IS EN aa) istttin, raat

 

16179-0062
Us Dist Court Clerk
901 19TH ST
Room A 105
Denver, CO 80294-3589
United States

Hous fon V, Leche
l-|F-Ao

         

te, i etineneesatd

we ie

a

  

eLuv al alaun

POLL TTT LL LLL DT) ed

Orem Ap

 
